UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 08-1521



In re:   BEVERLY BYRD; RALPH T. BYRD,

                 Debtors.

- - - - - - - - - - - - -

BEVERLY BYRD; RALPH T. BYRD,

                 Plaintiffs - Appellants,

           v.


JAMES M. HOFFMAN,

                 Defendant – Appellee,

           and

GREGORY P. JOHNSON,

                 Trustee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:07-cv-01730-AW)



Submitted:   July 10, 2009                  Decided:    August 13, 2009


Before NIEMEYER and      MICHAEL,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.
Affirmed by unpublished per curiam opinion.


Ralph T. Byrd, Laytonsville, Maryland, for Appellants.   Stephen
A. Metz; John D. Sadler, SHULMAN, ROGERS, GANDAL, PORDY & ECKER,
P.A., Rockville, Maryland; James M. Hoffman, GOREN, WOLFF &
ORENSTEIN, LLC, Rockville, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Beverly   and   Ralph   Byrd    appeal    from   the   district

court’s order affirming the bankruptcy court’s order granting in

part the bankruptcy trustee’s emergency motion for relief from

the automatic stay, declaring void the state court complaint

filed by the Byrds, imposing an injunction, and denying their

motion   for   reconsideration.     We    have   reviewed   the   parties’

briefs, the joint appendix, and the lower courts’ opinions and

orders and find no reversible error.        Accordingly, we affirm for

the reasons stated by the district court.           See Byrd v. Hoffman,

No. 8:07-cv-01730-AW (D. Md. Mar. 31, 2008).          We deny the Byrds’

motion for oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                  AFFIRMED




                                   3